Exhibit 99.1 Tops Holding LLC and Tops Markets II Corporation AnnounceExchange Offer and Consent Solicitation for 8.750%/9.500% Senior Notes due 2018 of Tops Holding II Corporation Williamsville, NY, July 10, 2017 – Tops Holding LLC and Tops Markets II Corporation (the “Issuers”) today announced that they have commenced an offer to certain Eligible Holders (as defined below) of all outstanding 8.750%/9.500% Senior Notes due 2018 (the “HoldCo Notes”) issued by Tops Holding II Corporation (“Tops Holding II” or the “Parent”) for a combination of new 9.000% Senior Amortizing Notes due 2021 issued by the Issuers (the “OpCo Notes”) and cash consideration, upon the terms and conditions set forth in the Confidential Offering Memorandum and Consent Solicitation Statement dated July 10, 2017 (the “Exchange Offer”). The purpose of the Exchange Offer is to extend the maturity date of the HoldCo Notes. The table below summarizes certain economic terms of the Exchange Offer. PrincipalAmount Outstanding CUSIP No./ISIN for HoldCo Notes Composition of Total ExchangeConsideration (1)(2) Early Tender Payment(3) OpcoNotesComponent Cash Component 89078XAB3 / US89078XAB38 $50.00 in cash Consideration per $1,000 principal amount of HoldCo Notes validly tendered (and not validly withdrawn) and accepted for exchange by the Issuers, subject to any rounding as described in the Confidential Offering Memorandum and Consent Solicitation Statement. The Total Exchange Consideration (as defined below) will be paid in a combination of (a) a principal amount of OpCo Notes, (b) $66.50 in cash per $1,000 principal amount of HoldCo Notes and (c) an amount of cash equal to the Early Tender Payment(as defined below) Only Eligible Holders who validly tender (and do not validly withdraw) their HoldCo Notes prior to the Early Deadline (as defined below) will be eligible to receive the Early Tender Payment. Eligible Holders who validly tender (and do not validly withdraw) their HoldCo Notes after the Early Deadline but prior to the Expiration Time (as defined below) will only be eligible to receive the Exchange Consideration (as defined below), which does not include the Early Tender Payment. Eligible Holders that validly tender and do not validly withdraw their HoldCo Notes in the Exchange Offer prior to 5:00 p.m., New York City time, on July 21, 2017 (the “Early Deadline”) will receive, per $1,000 principal amount of HoldCo Notes: (i) $883.50 in principal amount of OpCo Notes and (ii) $116.50 in cash (which cash consideration includes the “Early Tender Payment” of $50.00 in cash) (the “Total Exchange Consideration”).For any HoldCo Notes validly tendered after the Early Deadline, Eligible Holders will receive per $1,000 principal amount of HoldCo Notes: (i) $883.50 in principal amount of OpCo Notes and (ii) $66.50 in cash (the “Exchange Consideration”).Eligible Holders will also receive accrued and unpaid interest in cash on the exchanged HoldCo Notes through, but not including, the settlement date for the Exchange Offer.
